
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Hastings of
			 Florida submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Libya’s frozen assets be utilized to pay for NATO’s military
		  campaign.
	
	
		Whereas, on February 25, 2011, President Barack Obama
			 imposed unilateral economic sanctions on, and froze the assets of, Muammar
			 Qaddafi and his family, as well as the Government of Libya and its agencies to
			 hold the Qaddafi regime accountable for its continued use of violence against
			 unarmed civilians and its human rights abuses and to safeguard the assets of
			 the people of Libya;
		Whereas, on February 26, 2011, the United Nations Security
			 Council passed Resolution 1970, which mandates international economic sanctions
			 and an arms embargo;
		Whereas, on March 17, 2011, the United Nations Security
			 Council passed Resolution 1973, which mandates all necessary
			 measures to protect civilians in Libya, implement a no-fly
			 zone, and enforce an arms embargo against the Qaddafi regime;
		Whereas the United States Armed Forces, together with
			 coalition partners, launched Operation Odyssey Dawn in Libya on March 19, 2011,
			 to protect civilians in Libya from immediate danger and to enforce an arms
			 embargo and a no-fly zone;
		Whereas, on March 31, 2011, the United States transferred
			 authority for Operation Odyssey Dawn in Libya to NATO command, with the mission
			 continuing as Operation Unified Protector;
		Whereas the United States Armed Forces have continued to
			 support the NATO mission with intelligence, logistical support, search and
			 rescue assistance, air defense suppression, and drone strikes;
		Whereas, on July 15, 2011, the United States granted
			 Libyan rebel leaders with the Transitional National Council full diplomatic
			 recognition as the governing authority of Libya, giving them access to some of
			 the Libyan regime’s frozen assets;
		Whereas the engagement in Libya continues to cost American
			 taxpayers millions of dollars every day, and has already exceeded well over
			 $1,000,000,000; and
		Whereas the amount of the Qaddafi regime’s frozen assets
			 is estimated to exceed $30,000,000,000: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the funds of the regime of Muammar Qaddafi that have been frozen by the United
			 States should be returned to the people of Libya for their benefit, including
			 humanitarian and reconstruction assistance, and the President should explore
			 the possibility with the Transitional National Council of using some of such
			 funds to reimburse NATO countries for expenses incurred in Operation Odyssey
			 Dawn and Operation Unified Protector.
		
